     Case 2:16-cv-02561-WBS-KJN Document 145 Filed 02/08/21 Page 1 of 3



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                No. 2:16-cv-2561 WBS KJN P
12                        Plaintiff,
13           v.                                       ORDER SETTING SETTLEMENT
                                                      CONFERENCE
14    L. ELDRIDGE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be referred to Magistrate Judge Jennifer L. Thurston to

20   conduct a settlement conference on April 15, 2021, at 10:00 a.m. The settlement conference will

21   be conducted by remote means, to be determined at a later date and time. The court will issue the

22   necessary transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Jennifer L.

25                Thurston on April 15, 2021, at 10:00 a.m. The settlement conference will be

26                conducted by remote means, to be determined at a later date and time.

27          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

28
                                                       1
     Case 2:16-cv-02561-WBS-KJN Document 145 Filed 02/08/21 Page 2 of 3



1                 case shall appear at the settlement conference with the parties and the person or

2                 persons having full authority to negotiate and settle the case on any reasonable

3                 terms1 discussed at the conference. Consideration of settlement is a serious matter

4                 that requires preparation prior to the settlement conference.

5             3. At least 21 days before the settlement conference, Plaintiff SHALL submit to

6                 Defendant via fax or e-mail, a written itemization of damages and a meaningful2

7                 settlement demand which includes a brief explanation of why such a settlement is

8                 appropriate. Thereafter, no later than 14 days before the settlement conference,

9                 Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or with a

10                meaningful counteroffer, which includes a brief explanation of why such a settlement

11                is appropriate. The parties SHALL continue to exchange counteroffers until it is

12                no longer productive. If settlement is achieved, defense counsel is to immediately

13                inform the courtroom deputy of Magistrate Judge Thurston.

14            4. If settlement is not achieved, each party SHALL attach copies of their settlement

15                offers to their Confidential Settlement Conference Statement, as described below.

16                Copies of these documents shall not be filed on the court docket. At lease five court

17                days before the settlement conference, the parties shall submit, directly to Judge

18                Thurston’s chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential

19                Settlement Conference Statement. The statement should not be filed with the Clerk

20                of the Court nor served on any other party, although the parties may file a Notice of

21                Lodging of Settlement Conference Statement. Each statement shall be clearly marked

22                “confidential” with the date and time of the settlement conference indicated

23
     1
24     Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
25
     2
      “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
26   “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
     however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
27   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.
28
                                                                 2
     Case 2:16-cv-02561-WBS-KJN Document 145 Filed 02/08/21 Page 3 of 3



1              prominently thereon.

2              The Confidential Settlement Conference Statement shall include the following:

3              a. A brief statement of the facts of the case.

4              b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

5                 which the claims are founded; a forthright evaluation of the parties’ likelihood of

6                 prevailing on the claims and defenses; and a description of the major issues in

7                 dispute.

8              c. A summary of the proceedings to date.

9              d. An estimate of the cost and time to be expended for further discovery, pretrial, and

10                trial.

11             e. The relief sought.

12             f. The party’s position on settlement, including present demands and offers and a

13                history of past settlement discussions, offers, and demands.

14   Dated: February 8, 2021

15

16

17

18

19

20
     Hous2561.med
21

22

23

24

25

26
27

28
                                                      3
